HOL/T, District Judge.
The attorney for the petitioning creditors in this case claimed that the receiver had agreed to appoint him as liis attorney. The receiver desired to appoint another person as his attorney. It is admitted by all the parties that various negotiations took place having in view some arrangement for the division of fees, and in my opinion the preponderance of evidence establishes that the receiver proposed to the two attorneys 1,hat all the fees of the receiver and of the attorneys should he divided into three parts and shared equally between them. Each of the representatives of the two attorneys who conducted the negotiations in their behalf offered to divide fees on certain conditions. All such propositions were illegal and unprofessional. The order appointing the receiver in this case is vacated. A new receiver will be appointed, with a bond of the same amount as previously given, and the present receiver is directed to turn over all assets in his hands to his successor and to account. Actual proper disbursements made by the receiver or either of the attorneys will be allowed, but no compensation will be allowed to the receiver or either of the attorneys.